DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 03/03/2020. Claims 1-20 are pending in the instant application. Claims 1, 11 and 16 are independent. A Notice of Allowability follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Prior art reference Nerurkar et al. (US 20170124152 A1) discloses “… implementing differential privacy in a private database system, comprising: receiving, by a hardware database privacy device communicatively coupled to the privacy database system, a request from a client device to perform a query of the private database system and identifying a level of differential privacy corresponding to the request, the identified level of differential privacy comprising privacy parameters ε and δ; identifying, by the hardware database privacy device, a set of data stored in the private database system and a set of operations to be performed on the set of data corresponding to the requested query; accessing, by the hardware database privacy device, the set of data from the private database system; modifying, by the hardware database privacy device, the set of operations based on the identified level of differential privacy such that a performance of the modified set of operations produces a result set that is (ε,δ)-differentially private; performing, by the hardware database privacy device, the modified set of operations on the accessed set of data to produce the differentially private result set; and providing, by the hardware database privacy device, the differentially private result set to the client device for display on a hardware display of the client device.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the system to perform operations comprising: receiving a video containing a plurality of frames; for each frame, determining keypoints within the frame; for each keypoint, calculating a horizontal gradient vector based on a horizontal gradient at the keypoint and a vertical gradient vector based on a vertical gradient at the keypoint, the horizontal gradient vector and the vertical gradient vector being binary vectors; for each keypoint, generating a keypoint description based on the horizontal gradient vector and the vertical gradient vector; for each frame, matching the frame to frames of videos in a video library based on the keypoint descriptions of the keypoints in the frame and keypoint descriptions of the keypoints in frames of the videos in the video library; and determining if the video has near duplicates in the video library based on the matching…”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200110926 A1
Related Application: US 20200311467 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665